Order of disposition, Family Court, Bronx County (Clark V Richardson, J.), entered on or about October 26, 2006, which adjudicated appellant a juvenile delinquent, upon a fact-finding determination that he committed an act which, if committed by an adult, would constitute the crime of menacing in the third degree, and placed him on probation for a period of 12 months, unanimously affirmed, without costs.
The court’s finding was based on legally sufficient evidence and was not against the weight of the evidence. There is no basis for disturbing the court’s determinations concerning identification and credibility (see People v Bleakley, 69 NY2d 490, 495 [1987]), including its resolution of conflicts in testimony. Concur—Tom, J.E, Saxe, Friedman and Buckley, JJ.